Citation Nr: 0020397	
Decision Date: 08/03/00    Archive Date: 08/09/00

DOCKET NO.  99-05 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to reimbursement for the cost of unauthorized 
medical expenses incurred in connection with private medical 
treatment received from April 25, 1997 through May 3, 1997.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel



INTRODUCTION

The veteran had active service from February 1943 to December 
1945, and was a prisoner of war of the German government from 
February 1944 to May 1945.


FINDINGS OF FACT

1. The veteran incurred unauthorized medical expenses in 
connection with treatment for benign prostatic hypertrophy 
from April 25 to May 3, 1997, including hospitalization at 
a private facility from April 30 to May 3, 1997.

2. At the time of the treatment, a 100 percent combined 
evaluation for service-connected disabilities had been in 
effect since March 21, 1983. 

3. The veteran's treatment on April 25, 1997 was not on an 
emergency basis and similar VA medical treatment was 
feasibly available in the same city as private treatment 
was obtained.

4. The veteran's surgery and hospitalization from April 30 to 
May 3, 1997 was on an emergency basis, but similar VA 
medical treatment was feasibly available in the same city 
and not sought by the veteran.  


CONCLUSION OF LAW

The criteria for reimbursement or payment by VA of the cost 
of unauthorized non-VA medical care from April 25 through May 
3, 1997, have not been met.  38 U.S.C.A. §§ 1728, 5107 (West 
1991); 38 C.F.R. § 17.120 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Factual Background

The veteran has been granted service connection for the 
following disabilities:  Anxiety reaction with a 100 percent 
evaluation; Duodenal ulcer with hiatal hernia with a 20 
percent evaluation; Recurrent lumbosacral strain with a 10 
percent evaluation; Catarrhal otitis media with a 
noncompensable evaluation; Malaria with a noncompensable 
evaluation; Gunshot wound to the right index finger with 
a noncompensable evaluation; and Ingrown toenail of the left 
great toe with a noncompensable evaluation.  A combined 100 
percent evaluation has been in effect from March 21, 1983.  

The veteran was hospitalized at a VA facility from April 21-
23, 1997.  

On April 25, 1997, the veteran was seen at the Smithville 
Regional Hospital Emergency Department, reporting difficulty 
with a Foley catheter.  A diagnosis of benign prostatic 
hypertrophy with catheter irrigation was noted and the 
veteran was discharged home.  The veteran was also seen at 
the South Austin Medical Center on April 25 1997 with 
complaints of increasing abdominal pain and bladder spasms.  
The report noted that the veteran was scheduled for surgery 
on May 23, 1997.  In February 1999, the Central Texas 
Veterans Health Care System (CTVHCS) notified the providers 
that payment for these services would not be provided. 

A report of contact, dated on April 29, 1997, noted that the 
veteran's daughter-in-law stated that the veteran was seen at 
VA urgent care on April 21, 1997 and was scheduled for 
prostate surgery on May 23.  She stated that the surgery 
physician did not respond to four phone calls and she was 
planning to take the veteran for surgery by a private 
physician the following day.  The veteran's daughter-in-law 
further stated that she would like VA to pay any charges that 
Medicare did not pay.  On April 30, 1997, the veteran's son 
notified VA that the veteran was undergoing "prostate 
surgery" at a private facility.  The veteran's son noted 
that the veteran had a Foley catheter in, and waiting 
until the VA surgery scheduled on May 23, 1997 was "too long 
to have that thing."  

The veteran was hospitalized from April 30 to May 3, 1997 at 
Columbia St. David's South Hospital with a diagnosis of 
urinary retention, benign prostatic hypertrophy.  A 
cystoscopy and a resection of the prostate were performed 
during hospitalization.  In February 1998, CTVHCS notified 
the providers that payment for services during this 
hospitalization would not be provided.  The veteran was 
notified of this decision in July 1998.  

In a Memorandum, dated May 1, 1997, the VA Medical Director 
for Surgical and Diagnostic Services responded to the 
concerns of the veteran's family.  The physician noted that 
the veteran was admitted to a VA facility from April 21-23, 
1997 for acute urinary retention secondary to benign 
prostatic hypertrophy.  The veteran was scheduled for surgery 
on May 23, 1997, and the physician noted that although 
unpleasant to wear a catheter for four weeks, this was the 
first available time for an elective transurethral resection 
of prostate (TURP).  

By letter, dated in February 1998, G.S., M.D., stated that he 
saw the veteran on April 21, 1997 with a urinary obstruction 
and retention.  Dr. G.S. stated that this was considered an 
urgent condition, and the veteran was referred to an 
urologist.  In a letter, dated in February 1998, Dr. D.W.F. 
stated that he saw the veteran on April 28, 1997 with urinary 
retention.  The veteran was having severe bladder spasms and 
pain in the perineum due to the catheter.  The veteran 
requested that surgery be performed on an urgent basis.  Dr. 
D.W.F. stated that the operation was an emergency due to the 
veteran's age and severe pain.  

By letter, dated in March 1999, the Chief of Urology at the 
VA medical center stated that the veteran had a TURP in March 
1998 and had presented to a private hospital with gross 
hematuria, which is a urologic emergency.  



II. Analysis

Initially, the Board concludes that the veteran's claim is 
well grounded within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991); that is, he has presented a claim that is 
plausible.  Further, the Board is satisfied that all relevant 
facts have been properly developed.  There is no indication 
that there are additional records that have not been obtained 
which would be supportive of the veteran's claim.  Thus, 
no further assistance is required to comply with the duty to 
assist as mandated by 38 U.S.C.A. § 5107.  

In this case, the veteran has not argued nor does the 
evidence suggest that prior authorization for medical 
treatment at a private facility from April to May 1997 
was obtained.  Therefore, the matter for inquiry is whether 
the veteran is eligible for payment or reimbursement for 
medical services, which were not previously authorized.

In order for a veteran to be entitled to reimbursement or 
payment for medical expenses incurred without prior 
authorization from VA, three criteria must be met.  First, 
the treatment received must be for an adjudicated service-
connected disability or a nonservice-connected disability 
associated with and held to be aggravating an adjudicated 
service-connected disability, or the veteran must have been 
totally and permanently disabled due to a service-connected 
disability.  Second, the care and services not previously 
authorized must be shown to have been rendered in a medical 
emergency of such nature that delay would have been hazardous 
to the veteran's life or health.  Third, VA or other Federal 
facilities must not have been feasibly available, and an 
attempt to use them beforehand or to obtain prior VA 
authorization for the services required would not have been 
reasonable, sound, wise, or practicable, or treatment had 
been or would have been refused.  38 U.S.C.A. § 1728(a); 38 
C.F.R. § 17.120.  Failure to satisfy any one of the 
three criteria listed above precludes VA from paying 
unauthorized medical expenses incurred at a private facility.  
Hayes v. Brown, 6 Vet. App. 66, 69 (1993).

The veteran has been evaluated as permanently and totally 
disabled due to service-connected disabilities since March 
1983.  The Board must now proceed to a consideration of 
whether the services rendered were for a medical emergency 
and whether treatment at a VA facility was reasonably 
available.  The veteran was seen by two private facilities on 
April 25, 1997, with complaints of abdominal pain, bladder 
spasms, and difficulty with the Foley catheter.  The veteran 
has not asserted that such treatment was for a medical 
emergency.  In addition, there is no evidence that treatment 
at a VA facility was not available.  In fact, one of the 
private facilities was located in Austin, the same city as 
the VA medical center.  There is no evidence that the veteran 
attempted to obtain treatment for these complaints at the VA 
medical center.  

Dr. D.W.F. stated that the surgical procedure, performed 
during hospitalization from April to May 1997, was an 
emergency due to the veteran's age and severe pain.  There is 
no medical evidence of record to the contrary.  The Board 
notes that the statement of emergent care in March 1999 was 
not for the period at issue in the instant claim.  Therefore, 
the Board finds that the evidence does not preponderate 
against a finding that surgery and hospitalization from April 
30 to May 3, 1997 was on an emergency basis. 

However, as above, the record does not support a conclusion 
that VA treatment was not feasibly available.  The Board 
notes, first, that both a VA medical center and the private 
hospital, at which the surgery at issue was performed, are 
located in Austin, Texas.  

Although the veteran's family reports that several calls were 
made to the surgeon, there is no evidence that the veteran 
sought treatment for the immediate complaints leading up to 
the surgery and hospitalization, following insertion of the 
Foley catheter, at a VA facility.  In addition, the VA 
physician reported that he received no messages from the 
veteran's family.  Had the veteran sought follow-up treatment 
at a VA facility and reported his increasing physical 
complaints, the VA physicians may have reached a similar 
conclusion to that of Dr. D.W.F. and provided for emergent 
surgery at a VA or private facility.  The veteran's family 
was aware at least one day prior to the surgery that private 
surgery was being contemplated, as evidenced by the report of 
contact noting that the veteran was having surgery at a 
private facility, yet the veteran did not attempt to seek 
follow-up treatment at a VA facility.  The Board notes that 
the veteran's son reported that the veteran was having "pre-
surgical" laboratory work done on April 28, 1997 - two days 
before the surgery.  The same report of contact noted that 
the VA offered to have the veteran contacted by the Chief of 
Surgery to discuss the matter.  This offer was refused as the 
veteran's daughter-in-law reported that it would be 
unnecessary as she was planning on the surgery being done in 
Austin.  The record does not show any attempt to obtain pre-
authorization for the private treatment.  

The specific surgical procedure performed was certainly 
available at the VA facility as the veteran had been 
scheduled for the same procedure later in the month.  
There was no attempt by the veteran or his family to 
determine if the identical surgery and treatment, obtained at 
the private facility was even available at the VA facility, 
even though the private surgery was being planned for at 
least two days.  Emergent treatment was not sought at the VA 
facility, although the VA indicated that a physician was 
"immediately available when needed for any emergencies."  
It appears from the record that the veteran and his family 
made a choice to seek private treatment over VA treatment 
without first determining if identical VA treatment was 
available and without obtaining pre-authorization for such.  
The veteran is free to make such a choice, but VA is not 
responsible for the medical expenses of such a choice.  

The veteran's representative contends that there was only one 
physician available to see the veteran on an emergent basis 
and the surgery schedule was full.  The VA report of contact 
did note that there was only one physician covering the 
Urgent Care area, but noted that this physician was 
"immediately available when needed for any emergencies."  
Further, Dr. C.A.B., the medical director for Surgical and 
Diagnostic Services at the VA facility stated that the delay 
in the scheduling of the veteran's surgery was due to it 
being characterized, at the time of scheduling, as an 
elective procedure.  There is no indication that an earlier 
surgical date would be unavailable in an emergent situation. 

As the evidence of record shows that VA treatment was 
available in the same city as the private hospital, and the 
veteran failed to avail himself of that treatment in the one-
to-two days during which he was being prepared for private 
surgery, the Board finds that VA treatment was feasibly 
available, but not sought by the veteran.  Inasmuch as the 
failure to satisfy any one of the three criteria set forth 
above precludes VA from paying medical expenses incurred 
without prior authorization from VA, the veteran's appeal 
must be denied.  38 U.S.C.A. § 1728; 38 C.F.R. § 17.120.


ORDER

Entitlement to payment or reimbursement by VA for the cost of 
unauthorized medical expenses incurred in connection with the 
veteran's private medical treatment from April 25 to May 3, 
1997, is denied.




		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

